Madigan, J.
Dissenting.
That those innocent of an intentional wrong should be held trespassers on the highways established for the benefit of the public does not seem reasonable. A machine may be operated contrary to the provisions of the statute, but why must all passengers therein.be classed as outlaws? New violations of statutory prohibitions entail such drastic punishment. A sleigh without bells, a carriage without lights, a wagon with narrow tires, if forbidden, should be in the same class; but must we hold all in such vehicles trespassers and therefore without protection from defective highways or the negligence of other travelers? If certain appliances were required by law on trolley-cars would we hold all passengers in an offending trolley as trespassers?
Massachusetts, which is one of the few States holding as Maine does, applies a different rule to the unlicensed chauffeur than to the unregistered car. Can we say a machine in perfect condition unregistered, but driven by a licensed driver, is more dangerous than a registered car driven by a man Whose license has been revoked for reckless driving? Under the rule adopted in the majority opinion at our peril we accept a ride with a friend, or enter a public bus. The women and children in the sight-seeing cars in the cities, and public cars running from town to town, may be without remedy in case of injury. License-plates are no indication of compliance with the law. They frequently are changed from car to car. Only by making sure that the maker’s number agrees with that on the State license is there *282reasonable assurance of" safety. If by change of ownership the license has lost its efficacy within an hour the car and its occupants are beyond the pale of the law. The cruelty of our interpretation is brought home to us in the case of these innocent children. If the accident instead of proving fatal had rendered them cripples for life, they would have been without redress for the criminal negligence of some town official. We say the law says “Thou shalt not,” and therefore travelers are trespassers though the failure to pay a State license has not the slightest connection with the accident. Is it a necessary sequence, or is it thus because we say it is? Why might not the penalty here, as in other instances of violation of law, stop with fine or imprisonment? Conditions in our State and highways are no different than in States taking the contrary view and, as it seems to me, fairer and juster rule.